—Appeal by defendant from a *415judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 24, 1983, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant pleaded guilty to two counts of an indictment pending against him in full satisfaction of the indictment. At the plea allocution, defendant confirmed that the plea was made voluntarily and intelligently, after adequate consultation with counsel, and freely related the details of the crime.
When defendant moved to withdraw his guilty plea he alleged his innocence and asserted he had been confused by the proceedings. Criminal Term appointed new counsel and a hearing on the motion was conducted. There, it was determined that defendant’s guilty plea "was voluntarily made with the advice of counsel following an appraisal of all the relevant factors” and the motion was denied. The record amply supports this determination and, accordingly, the judgment of conviction is affirmed. Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.